Pettit, J.
Indictment for assault and battery with intent to commit a rape. Plea of not guilty; trial by jury; verdict of guilty, with fine of twenty-five dollars and imprisonment for four years. Motion for a new trial overruled, and judgment on the verdict.
The only question upon which a reversal is sought is as to the sufficiency of the evidence. It is short, and, having read and examined it, we think that it fairly and reasonably warranted the verdict. There are some slight contradictions on immaterial matters, but the charge is well sustained by the evidence.
The judgment is affirmed, at the costs of appellant.